UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27119 SCIVANTA MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 22-2436721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 215 Morris Avenue, Spring Lake, New Jersey 07762 (Address of principal executive offices) (732) 282-1620 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes¨Nox As of June 11, 2014, there were outstanding 6,359,055 shares of the registrant’s common stock, par value $.001 per share. SCIVANTA MEDICAL CORPORATION INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets (unaudited) as of April 30, 2014 and October 31, 2013 2 Statements of Operations (unaudited) for the three and six months ended April 30, 2014 and 2013 3 Statements of Cash Flows (unaudited) for the six months ended April 30, 2014 and 2013 4 Notes to the Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Index of Exhibits E-1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this quarterly report on Form 10-Q.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer. PART I.FINANCIAL INFORMATION Item 1.Financial Statements The balance sheet as of April 30, 2014 and the related statements of operations for the three and six months ended April 30, 2014 and 2013 and cash flows for the six months ended April 30, 2014 and 2013 for Scivanta Medical Corporation (“Scivanta” or the “Company”) included in Item 1, have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the SEC. In the opinion of management, the accompanying financial statements include all adjustments, which are of a normal and recurring nature, necessary to present fairly our financial position and results of operations.It is suggested that the following financial statements be read in conjunction with the financial statements and notes thereto included in the registrant’s annual report on Form 10-K for the fiscal year ended October 31, 2013. The results of operations for the three and six months ended April 30, 2014 are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Scivanta Medical Corporation Balance Sheets (Unaudited) April 30, October 31, Assets Current assets: Cash $ $ Prepaid expenses Total current assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Notes payable Convertible debentures Total current liabilities Convertible debentures Notes payable Total liabilities Commitments Stockholders' deficiency: Preferred stock, $.001 par value; 20,000,000 shares authorized; no shares issued Common stock, $.001 par value; 500,000,000 and 10,000,000 shares authorized, respectively; 6,359,055 and 5,429,384 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these financial statements. 2 Scivanta Medical Corporation Statements of Operations (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenue $ Operating expenses: General and administrative Gain on settlement of accounts payable ) Loss from operations ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 3 Scivanta Medical Corporation Statements of Cash Flows (Unaudited) Six Months Ended April 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation expense Gain on settlement of accounts payable ) Accretion of interest on convertible debentures Changes in operating assets and liabilities: Prepaid expenses Accounts payable ) Accounts payable - related party Accrued expenses ) Net cash used in operating activities ) ) Cash flows from financing activities: Repayment of notes payable ) ) Proceeds from issuance of convertible debentures Proceeds from sale of common stock, net of offering costs Net cash provided by financing activities Increase in cash Cash - beginning of period Cash – end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ 54 $ Cash paid for income taxes $ $ Noncash financing activities: Issuance of 461,538 and 279,412 shares of common stock, respectively, as payment of accounts payable – related party $ $ Issuance of 230,769 shares of common stock as payment of accounts payable $ $ Issuance of 237,364 and 193,454 shares of common stock, respectively, as payment of interest due on convertible debentures $ $ Discount recorded in connection with issuance of convertible debentures $ $ Issuance of 50,000 shares of common stock as settlement of accounts payable for director fees $ $ Issuance of 588,236 shares of common stock as settlement of accrued compensation and other related costs $ $ Issuance of 36,477 shares of common stock as payment of offering costs related to private placements $ $ Issuance of note payable as payment of insurance premium $ $ The accompanying notes are an integral part of these financial statements. 4 Scivanta Medical Corporation Notes to the Unaudited Financial Statements 1. Basis of Presentation The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has incurred significant recurring operating losses, negative cash flows from operations, a working capital deficiency of $532,937 and an accumulated deficit of $23,914,885 as of April 30, 2014.The Company has not made $200,000 of principal payments due on convertible debentures dated February 1, 2007 and, as a result, these obligations can be placed in default by the holders.The Company also has no lending relationships with commercial banks and is dependent on the completion of one or more financings involving the private placement of its securities in order to continue operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company continues to seek equity and/or debt investors and from time to time engages placement agents to assist the Company in this initiative.Effective November 1, 2011, each of the Company’s officers agreed to waive the annual base salary due to them and each of the Company’s directors agreed to waive the annual retainer and meeting fees due to them until the Company is able to raise sufficient capital that would provide the Company with the ability to pay cash compensation to its officers and directors.The Company has also paid certain obligations with shares of its common stock and deferred certain other vendor payments until the Company secures sufficient additional financing. While the Company is pursuing the opportunities and actions described above, there can be no assurance that it will be successful in its efforts.If the Company is unable to secure additional capital, it will explore other strategic alternatives, including, but not limited to, the sale of the Company.Any additional equity financing may result in substantial dilution to our stockholders. 2. Amended and Restated SCMS License Agreement On February 14, 2011, the Company entered into an Amended and Restated Technology License Agreement with The Research Foundation of State University of New York, for and on behalf of the University at Buffalo (the “Foundation”), Donald D. Hickey, M.D. (“Hickey”) and Clas E. Lundgren (“Lundgren”).The Foundation, Hickey and Lundgren shall be collectively referred to herein as the “Licensor”.The Amended and Restated Technology License Agreement, as further amended on March 14, 2013, is referred to herein as the “License Agreement”. Pursuant to the License Agreement, the Licensor has granted Scivanta the exclusive world-wide rights to develop, manufacture and distribute the SCMS.The term of the License Agreement ends on the later of (a) the expiration date of the last to expire patent right related to the SCMS, which is currently May 1, 2027, or (b) 17 years from the sale of the first licensed product on a country by country basis. 5 Under the License Agreement, a cash payment of $105,000 is payable to Hickey as follows:(a)$50,000 is due to Hickey on or before a date that is thirty days after the closing of any single financing by the Company of at least $3,000,000 or any series of financings by the Company within a six month period totaling at least $3,000,000; and (b) $55,000 is due to Hickey on or before the date that is thirty days after the first commercial sale of a product utilizing the licensed technology (see Note 4). In addition, upon the occurrence of certain events, the Company has agreed to issue shares of its common stock to the Licensor.On the date the Company files for approval to market and sell a product utilizing the licensed technology, the Company will issue shares of its common stock to the Licensor with a value of $130,000.On the date the Company receives approval to market and sell a product utilizing the licensed technology, the Company will issue shares of its common stock to the Licensor with a value of $160,000.The number of shares of the Company’s common stock to be issued to the Licensor will be calculated based on the market price of the Company’s common stock, as defined in the License Agreement, on the date that each of the respective above noted events occur. Scivanta is required to pay the Licensor a royalty of 5% of annual net sales, as defined in the License Agreement, subject to certain reductions as detailed in the License Agreement.Beginning with the first full year of sales of the SCMS in the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales in the United States will be credited.Further, beginning with the first full year of sales of the SCMS outside the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales outside the United States will be credited.The Company is also required to pay the Licensor 25% of all sublicensing revenue, as defined in the License Agreement, received by the Company in connection with the Company’s sublicense of the rights granted to the Company under the License Agreement. The License Agreement also requires Scivanta to use commercially reasonable efforts to develop and market the SCMS within certain timeframes, subject to specified exceptions.If Scivanta materially fails to perform any covenant, condition or undertaking of the License Agreement, including the failure to make any payments when due, the Licensor may give written notice of such default to Scivanta.If Scivanta should fail to cure a default within ninety days of notice of such default, then the Licensor, at its option, may terminate the License Agreement.Further, the License Agreement contains standard provisions regarding indemnification and patent prosecution. 3. Related Party Transactions David R. LaVance, the Company’s President and Chief Executive Officer, and Thomas S. Gifford, the Company’s Executive Vice President, Chief Financial Officer and Secretary, are principals of Century Capital Associates LLC (“Century Capital”).Effective February 1, 2007, the Company and Century Capital entered into a sublease agreement pursuant to which the Company rents office space approximating 2,000 square feet inside Century Capital’s existing offices.In addition, the Company rents office furniture and other equipment from Century Capital.The sublease agreement has a month to month term that requires sixty days written notice to terminate and a monthly rental fee of $5,000.The Company is responsible for all operating costs associated with the office space, including utilities, maintenance and property taxes. 6 During the three and six months ended April 30, 2014, the Company was billed $16,146 and $34,306, respectively, pursuant to the terms of the sublease agreement.As of April 30, 2014, the Company owed Century Capital $27,137 for expenses due under the sublease agreement and $70,371 for other expenses, which amounts are included in accounts payable – related party.During the three and six months ended April 30, 2013, the Company was billed $17,026 and $34,757, respectively, pursuant to the terms of the sublease agreement. 4. Notes Payable Note Payable – Hickey Pursuant to the License Agreement, as amended (see Note 3), a cash payment of $105,000 is payable to Hickey as follows:(a)$50,000 is due to Hickey on or before a date that is thirty days after the closing of any single financing by the Company of at least $3,000,000 or any series of financings by the Company within a six month period totaling at least $3,000,000; and (b) $55,000 is due to Hickey on or before the date that is thirty days after the first commercial sale of a product utilizing the licensed technology.As of April 30, 2014 and October 31, 2013, the Company classified the $105,000 due to Hickey as a component of non-current notes payable. Note Payable – IPFS On March 20, 2013, the Company entered into a finance agreement with IPFS Corporation (“IPFS”).Pursuant to the terms of this finance agreement, IPFS loaned the Company the principal amount of $20,220, which amount accrued interest at a rate of 9.3% per annum, in order to partially fund the payment of the premium of the Company’s director and officer liability insurance.The finance agreement required the Company to make nine monthly payments of $2,335, including interest, commencing April 13, 2013.For the three and six months ended April 30, 2014, the Company recorded a total of $54 of interest expense related to this finance agreement.For the three and six months ended April 30, 2013, the Company recorded a total of $297 of interest expense related to this finance agreement.As of April 30, 2014, this obligation was paid in full.As of October 31, 2013, the outstanding principal balance related to this finance agreement was $4,615, which was classified as current notes payable. 5. Convertible Debentures February 2007 Convertible Debentures On February 8, 2007, the Company closed on a private placement of 8% convertible debentures dated February 1, 2007 (the “February 2007 Debentures”).The gross proceeds received in connection with this private placement were $250,000.The February 2007 Debentures originally had a three year term, maturing on January 31, 2010.In January 2010, the holders agreed to a new maturity date of January 31, 2012, extending the term of the February 2007 Debentures for an additional two year period.On January 11, 2012, the Company issued 50,000 shares of common stock as full payment of $50,000 of outstanding principal on certain February 2007 Debentures. 7 Effective January 31, 2012, certain holders of the February 2007 Debentures with an aggregate outstanding principal amount of $175,000, agreed to amend such February 2007 Debentures by extending the maturity date to January 31, 2014.In addition, effective January 31, 2012, a holder of a February 2007 Debenture with an outstanding principal amount of $25,000 agreed to amend his February 2007 Debenture by extending the maturity date to July 31, 2012.The Company has not made payment on the remaining outstanding February 2007 Debentures and, as a result, such obligations can be placed in default by the holders. On April 30, 2014, the Company issued an aggregate of 123,078 shares of its common stock to the holders of the February 2007 Debentures in satisfaction of $16,000 of interest due for the period February 1, 2013 through January 31, 2014.The number of shares issued as payment of the interest due was calculated based on the market price of the Company’s common stock ($0.13 per share) as defined in the February 2007 Debentures. For the three and six months ended April 30, 2014, the Company recorded a total of $3,902 and $7,934, respectively, of interest expense related to the February 2007 Debentures.For the three and six months ended April 30, 2013, the Company recorded a total of $3,912 and $7,834, respectively, of interest expense related to the February 2007 Debentures.As of April 30, 2014, $3,902 of interest due on the February 2007 Debentures was accrued and is included as a component of accrued expense.As of April 30, 2014 and October 31, 2013, the Company recorded the $200,000 of outstanding principal due on the February 2007 Debentures as a component of current convertible debentures. May 2011 Convertible Debenture On May 20, 2011, the Company issued an 8% convertible debenture in the amount of $100,000 to an institutional investor (the “May 2011 Debenture”).The May 2011 Debenture bears interest at a rate of 8% per annum and originally had a three year term maturing on May 20, 2014.Effective May 20, 2014, the holder agreed to a new maturity date of May 20, 2015.For the three and six months ended April 30, 2014, the Company recorded a total of $1,951 and $3,968, respectively, of interest expense related to the May 2011 Debenture.For the three and six months ended April 30, 2013, the Company recorded a total of $1,951 and $3,968, respectively, of interest expense related to the May 2011 Debenture.As of April 30, 2014, $7,588 of interest due on the May 2011 Debenture was accrued and is included as a component of accrued expenses (see Note 8).As of April 30, 2014, the Company recorded the $100,000 of outstanding principal due on the May 2011 Debenture as a component of non-current convertible debentures.As of October 31, 2013, the Company recorded the $100,000 of outstanding principal due on the May 2011 Debenture as a component of current convertible debentures. 8 August 2012 Convertible Debenture On August 15, 2012, the Company issued an 8% convertible debenture in the amount of $100,000 to an institutional investor (the “August 2012 Debenture”).The August 2012 Debenture has a three year term maturing on August 15, 2015 and bears interest at a rate of 8% per annum.For the three and six months ended April 30, 2014, the Company recorded a total of $1,951 and $3,968, respectively, of interest expense related to the August 2012 Debenture.For the three and six months ended April 30, 2013, the Company recorded a total of $2,017 and $4,034, respectively, of interest expense related to the August 2012 Debenture.As of April 30, 2014, $5,768 of interest due on the August 2012 Debenture was accrued and is included as a component of accrued expenses (see Note 8).As of April 30, 2014 and October 31, 2013, the Company recorded the $100,000 of outstanding principal due on the August 2012 Debenture as a component of non-current convertible debentures. December 2013and April 2014 Convertible Debentures and Warrants On December 12, 2013, the Company issued 10% convertible debentures to two individual investors (the “December 2013 Debentures”) and on April 1, 2014, the Company issued a 10% convertible debenture to one individual investor (the “April 2014 Debenture” and together with the December 2013 Debentures, the “Debentures”).In connection with the issuance of the Debentures, the Company issued warrants (the “Debenture Warrants”) to purchase shares of the Company’s common stock equal to 20% of the aggregate principal amount of the Debentures.The gross proceeds received in connection with this private placement were $225,000.The Debentures have a one year term with principal and interest on the December 2013 Debentures due December 12, 2014 and principal and interest on the April 2014 Debenture due April 1, 2015.The Debentures bear interest at a rate of 10% per annum. The entire principal and accrued interest amount of the Debentures is convertible into shares of the Company’s common stock at the option of the holder:(a) upon the Company issuing equity securities and/or debt in a transaction or a series of transactions resulting in aggregate gross proceeds to the Company of a least $3,000,000 (a “Qualified Financing”); (b) at the maturity date of the Debentures; or (c) upon a change in control of the Company, as defined in the Debentures.Upon the occurrence of a Qualified Financing, the Debentures are convertible into shares of the Company’s common stock at a conversion price equal to:(i) 80% of the per share price paid by the purchasers of the Company’s common stock in the Qualified Financing; (ii) 80% of the per share conversion price of any instrument convertible into shares of the Company’s common stock, if no shares of the Company’s common stock are issued in the Qualified Financing; or (iii) $0.13, if no shares of the Company’s common stock or instruments convertible into shares of the Company’s common stock are issued in the Qualified Financing.On the maturity date or upon a change in control of the Company, the Debentures are convertible into shares of the Company’s common stock at $0.13 per share.The quoted market price of the Company’s common stock on both December 12, 2013 and April 1, 2014 was $0.13 per share.An aggregate of 1,730,769 shares of the Company’s common stock can be issued pursuant to the Debentures at the current conversion price of $0.13 per share. 9 The Debenture Warrants have a three year term and provide the holders the right to purchase shares of the Company’s common stock equal to 20% of the principal amount of the related Debenture divided by:(a)80% of the per share price paid by the purchasers of Company’s common stock in a Qualified Financing; (b) 80% of the per share conversion price of any instrument convertible into shares of the Company’s common stock issued in a Qualified Financing, if no shares of Company’s common stock are issued in the Qualified Financing; or (c) $0.13, if no shares of the Company’s common stock or no instruments convertible into shares of the Company’s common stock are issued in a Qualified Financing or if a Qualified Financing is not consummated within one year from the Debenture Warrants issuance date.An aggregate of 346,154 shares of the Company’s common stock can be issued under the Debenture Warrants at the current exercise price of $0.13 per share.All of the shares of the Company’s common stock underlying the Debenture Warrants vest on the earlier of (a) one year from the Debenture Warrants issuance date, and (b) the consummation of a Qualified Financing.The exercise price of the Debenture Warrants will be subject to adjustment for stock dividends, stock splits, or similar events. The fair value of the Debenture Warrants on the date of issuance as calculated using the Black-Scholes model was $43,989, using the following weighted average assumptions:exercise price of $0.13 per share; common stock price of $0.13 per share; volatility of 271% (December 2013 issuance) and 250% (April 2014 issuance); term of three years; dividend yield of 0%; interest rate of 0.62% (December 2013 issuance) and 0.91% (April 2014 issuance); and risk of forfeiture of 0%. The Company separately accounted for the liability and equity components of these convertible debentures based upon the relative fair value of the liability and equity components on the date of issuance.As a result, the Company recorded a discount of $36,796 for the Debentures to account for the relative fair value attributable to the Debenture Warrants.The $36,796 debt discount is being accreted as interest expense using the effective interest method over the one-year term of the Debentures. For the three and six months ended April 30, 2014, the Company recorded a total of $11,276 ($7,002 accreted) and $16,919 ($10,508 accreted), respectively, of interest expense related to the Debentures.As of April 30, 2014, $6,411 of interest due on the Debentures was accrued and is included as a component of accrued expenses.As of April 30, 2014, the unamortized discount on the Debentures was $26,288 and the net carrying value of the Debentures was $198,712, which was recorded as a component of current convertible debentures. 6. Stock-Based Compensation The Company accounts for stock-based payments to employees in accordance with Accounting Standards Codification (“ASC”) 718, “Stock Compensation” (“ASC 718”).All stock-based payments to employees are grants of stock options that are recognized in the statement of operations based on their fair values at the date of grant.For the three and six months ended April 30, 2014 and 2013, the Company did not record any employee stock-based compensation expense. 10 The Company accounts for stock-based payments to non-employees in accordance with ASC 718 and ASC 505-50, “Equity-Based Payments to Non-Employees.”For the three and six months ended April 30, 2014, the Company recorded non-employee stock-based compensation expense of $0 and $32,333, respectively.For the three and six months ended April 30, 2013, the Company recorded non-employee stock-based compensation expense of $4,725.Each of these amounts was included in general and administrative expense. 7. Net Loss Per Common Share Basic net loss per share is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect, in periods in which they have a dilutive effect, the impact of common shares issuable upon exercise of stock options and warrants and conversion of convertible debt that are not deemed to be anti-dilutive.The dilutive effect of the outstanding stock options and warrants is computed using the treasury stock method. For the three and six months ended April 30, 2014, diluted net loss per share did not include the effect of 211,832 shares of common stock issuable upon the exercise of outstanding options, 616,154 shares of common stock issuable upon the exercise of outstanding warrants and 2,397,436 shares of common stock issuable upon the conversion of convertible debt, as their effect would be anti-dilutive. For the three and six months ended April 30, 2013, diluted net loss per share did not include the effect of 241,432 shares of common stock issuable upon the exercise of outstanding options, 32,000 shares of common stock issuable upon the exercise of outstanding warrants and 666,667 shares of common stock issuable upon the conversion of convertible debt, as their effect would be anti-dilutive. 8. Stockholders’ Equity Issuance of Common Stock as Payment of Certain Obligations On January 8, 2014, the Company issued 461,538 shares of its common stock to Century Capital as payment of $60,000 of accounts payable – related party for office rent owed by Scivanta for the period commencing February 1, 2013 through January 31, 2014. On January 8, 2014, the Company issued 230,769 shares of its common stock as payment of $30,000 of accounts payable owed to a third party service provider. Issuance of Common Stock as Payment of Interest Due on Convertible Debentures On January 8, 2014, the Company issued 57,143 shares of its common stock to the May 2011 Debenture holder in satisfaction of $8,000 of interest due for the period May 20, 2012 through May 19, 2013.The number of shares issued as payment of the interest due was calculated based on the market price of the Company’s common stock ($0.14 per share), as defined in the May 2011 Debenture. On January 8, 2014, the Company issued 57,143 shares of its common stock to the August 2012 Debenture holder in satisfaction of $8,000 of interest due for the period August 15, 2012 through August 15, 2013.The number of shares issued as payment of the interest due was calculated based on the market price of the Company’s common stock ($0.14 per share), as defined in the August 2011 Debenture. 11 Stock Option Plans The Company currently has two stock option plans in place:the 2002 Equity Incentive Plan and the 2007 Equity Incentive Plan (collectively, the “Equity Incentive Plans”).The 2002 Equity Incentive Plan was approved by the stockholders on July 5, 2002.The aggregate number of shares of common stock which could have been awarded under the 2002 Equity Incentive Plan was 200,000.As of April 30, 2014, options to purchase 128,500 shares of the Company’s common stock were outstanding under the 2002 Equity Incentive Plan.As a result of the adoption of the Company’s 2007 Equity Incentive Plan, no further awards are permitted under the 2002 Equity Incentive Plan. On May 31, 2007, the stockholders approved the Company’s 2007 Equity Incentive Plan.The original aggregate number of shares of common stock which could be awarded under the 2007 Equity Incentive Plan was 300,000 shares, subject to adjustment as provided in the 2007 Equity Incentive Plan.As permitted under the 2007 Equity Incentive Plan, the Company’s board of directors increased, effective December 27, 2013, the number of shares of common stock that could be awarded under the 2007 Equity Incentive Plan to 814,408 shares.As of April 30, 2014, options to purchase 83,332 shares of the Company’s common stock were outstanding under the 2007 Equity Incentive Plan and up to 731,076 shares of the Company’s common stock remain available for awards under the 2007 Equity Incentive Plan. Stock option awards under the Equity Incentive Plans were granted at prices as determined by the Company’s compensation committee, but such prices were not less than the fair market value of the Company's common stock on the date of grant.Stock options granted and outstanding include only non-qualified stock options and vest over a period of up to five years and have a maximum term of ten years from the date of grant. A summary of stock option transactions for employees and directors under the Equity Incentive Plans during the six months ended April 30, 2014 is as follows: Stock Option Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at October 31, 2013 $ $ Granted during the period Exercised during the period Expired during the period ) $ Outstanding at April 30, 2014 $ $ Exercisable at April 30, 2014 $ $ Exercisable at October 31, 2013 $ $ 12 Information with respect to stock options outstanding and stock options exercisable as of April 30, 2014 that were granted to employees is as follows: Stock Options Outstanding Stock Options Exercisable Exercise Price Number of Shares Available Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ Warrant to Purchase Common Stock On January 8, 2014, Scivanta issued a warrant to purchase 250,000 shares of the Company’s common stock in connection with a consulting agreement with a third party for corporate finance consulting services.The warrant has a five year term, is exercisable at $0.13 per share and vested upon issuance.The fair value of the warrants on the date of issuance as calculated using the Black-Scholes model was $32,333, using the following weighted average assumptions:exercise price of $0.13 per share; common stock price of $0.13 per share; volatility of 249%; term of five years; dividend yield of 0%; interest rate of 1.77%; and risk of forfeiture of 0%. A summary of warrant transactions during the six months ended April 30, 2014 is as follows: Warrant Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at October 31, 2013 $ $ Issued during the period $ Exercised during the period Expired during the period Outstanding at April 30, 2014 $ $ Exercisable at April 30, 2014 $ $ Exercisable at October 31, 2013 $ $ Information with respect to warrants outstanding and warrants exercisable at April 30, 2014 is as follows: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number of Shares Available Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Background Scivanta is a Nevada corporation headquartered in Spring Lake, New Jersey.Scivanta currently does not sell any products, technologies or services. On November 10, 2006, we acquired the exclusive world-wide rights to develop, manufacture and distribute the SCMS, a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance.The SCMS is currently in the development stage; however, since the end of fiscal 2009 all development activity has ceased as we attempt to raise additional financing. Scivanta is currently operating on a limited basis as we continue to seek additional financing that will allow us to either continue the development of the SCMS or will allow us to acquire a new technology, product or service.Our business development strategy will depend upon our ability to secure additional financing. In the event that we decide to continue the development of the SCMS and receive additional funding for such development, we would need to complete clinical trials and receive appropriate regulatory approvals prior to commencing sales of the SCMS.No assurances can be given that the Company will finish the development of the SCMS.In addition, no assurances can be given that if the Company successfully develops and markets the SCMS, such product will become profitable. In the event that we decide to acquire a new technology, product or service, no assurances can be given that we will have the financial and other resources necessary for us to acquire additional technologies, products or services.In addition, no assurances can be given that any technology, product or service that we acquire as part of our business development strategy will be profitable. 14 Critical Accounting Policies and Estimates The discussion and analysis of the Company’s financial condition and results of operations are based upon the interim financial statements contained elsewhere herein, which have been prepared in accordance with U.S. GAAP.The preparation of these financial statements required us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, we evaluate our estimates, including those related to income taxes and contingencies and litigation.We based our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. The critical accounting estimates that we believe affect the more significant judgments and estimates used in preparation of the financial statements contained elsewhere herein are described in the Management’s Discussion and Analysis of Financial Condition and Results of Operations and in the Notes to the Financial Statements included in the Company’s annual report on Form 10-K for the fiscal year ended October 31, 2013.There have been no material changes to the critical accounting policies. Results of Operations Research and Development.For each of the three and six months ended April 30, 2014 and 2013, we did not incur any research and development expenses. The amount of research and development expense to be incurred by us during the fiscal year ending October 31, 2014 will depend upon our ability to secure additional capital through an equity and/or debt financing or corporate partnerships.In the event that we decide to continue the development of the SCMS, and are able to obtain additional capital to fund such development, we would expect research and development expenses for the fiscal year ending October 31, 2014 to significantly increase.If we do not continue the development of the SCMS, we would expect research and development expenses for the fiscal year ending October 31, 2014 to remain at the current level. General and Administrative.For the three months ended April 30, 2014, general and administrative expenses were $116,446, as compared to $128,198 for the three months ended April 30, 2013.The $11,752, or 9%, decrease in general and administrative expenses for the three months ended April 30, 2014 was primarily due to a $34,407 decrease in legal fees and a $8,430 decrease in SEC filing costs and mailings to stockholders primarily related to the Company’s amendment to its Restated Articles of Incorporation that occurred during the quarter ended April 30, 2013 and a $4,724 decrease in stock based compensation to consultants, offset by an $18,000 increase in consulting expenses and a $17,421 increase in travel costs related to the Company’s fundraising efforts and evaluation of potential acquisitions. 15 For the six months ended April 30, 2014, general and administrative expenses were $245,559, as compared to $195,162 for the six months ended April 30, 2013.The $50,397, or 26%, increase in general and administrative expenses for the six months ended April 30, 2014 was primarily due to a $25,950 increase in travel costs and a $18,000 increase in consulting expenses primarily related to the Company’s fundraising efforts and evaluation of potential acquisitions and a $27,608 increase in stock based compensation to consultants, offset by a $16,376 decrease in legal fees and a $7,301 decrease in SEC filing costs and mailings to stockholders primarily related to the Company’s amendment to its Restated Articles of Incorporation that occurred during the quarter ended April 30, 2013. The amount of general and administrative expense to be incurred by us during the fiscal year ending October 31, 2014 will depend upon our ability to secure additional capital through an equity and/or debt financing or corporate partnerships.In the event that we are able to obtain additional capital sufficient to fund the continued development of the SCMS or to acquire a product, technology or service, we would expect general and administrative expenses for the fiscal year ending October 31, 2014 to increase as we build the administrative infrastructure necessary to support the continued development of the SCMS or development or sale of a new product, technology or service.If we are unable to obtain additional capital sufficient to fund the continued development of the SCMS or to acquire a new product, technology or service, we would expect general and administrative expenses for the fiscal year ending October 31, 2014 to decrease as we continue to reduce our operating activities. Gain on Settlement of Accounts Payable.For the three and six months ended April 30, 2014, we recognized a gain on the settlement of accounts payable related to certain vendor obligations of $0 and $80,656, respectively. Interest Expense.For the three months ended April 30, 2014, interest expense was $19,080 as compared to $8,167 for the three months ended April 30, 2013.The $10,913, or 134%, increase in interest expense for the three months ended April 30, 2014 was primarily due to a $4,198 increase in interest expense related to the Debentures and a $7,002 increase in accreted interest related to the debt discount associated with the Debentures. For the six months ended April 30, 2014, interest expense was $32,843 as compared to $16,133 for the six months ended April 30, 2013.The $16,710, or 104%, increase in interest expense for the six months ended April 30, 2013 was primarily due to a $6,445 increase in interest expense related to the Debentures and a $10,508 increase in accreted interest related to the debt discount associated with the Debentures. Net Loss.For the three months ended April 30, 2014, Scivanta had a net loss of $135,526, or $0.02 per share (basic and diluted), as compared to a net loss of $136,365, or $0.03 per share (basic and diluted), for the three months ended April 30, 2013.The decrease in the net loss for the three months ended April 30, 2014 was due to a $11,752 decrease in general and administrative expenses, offset by a $10,913 increase in interest expense. For the six months ended April 30, 2014, Scivanta had a net loss of $197,746, or $0.03 per share (basic and diluted), as compared to a net loss of $211,295, or $0.05 per share (basic and diluted), for the six months ended April 30, 2013.The decrease in the net loss for the six months ended April 30, 2014 was primarily due to an $80,656 gain on the settlement of accounts payable, offset by a $50,397 increase in general and administrative expenses and a $16,710 increase in interest expense. 16 Liquidity and Capital Resources As of April 30, 2014, we had a working capital deficiency of $532,937 and cash on hand of $78,829.The $58,921 increase in cash on hand from October 31, 2013 was primarily due to the receipt of $225,000 of gross proceeds from the Debentures, offset by our continuing operating expenses. During the past several years, we generally sustained recurring losses and negative cash flows from operations.We currently do not generate any revenue from operations.Our operations most recently have been funded through a combination of the sale of our convertible debentures and common stock and through the issuance of our common stock in exchange for services. On January 8, 2014, we issued 230,769 shares of our common stock as payment of $30,000 of accounts payable to a third party service provider and we issued 461,538 shares of our common stock to Century Capital as settlement of $60,000 of office rent owed by us for the period commencing February 1, 2013 through January 31, 2014. On January 8, 2014, we issued 57,143 shares of our common stock to the May 2011 Debenture holder in satisfaction of $8,000 of interest due for the period May 20, 2012 through May 19, 2013 and we issued 57,143 shares of our common stock to the August 2012 Debenture holder in satisfaction of $8,000 of interest due for the period August 15, 2012 through August 15, 2013. On April 30, 2014, we issued 123,078 shares of our common stock to the holders of the February 2007 Debentures in satisfaction of $16,000 of interest due for the period February 1, 2013 through January 31, 2014. As of June 11, 2014, our cash position was approximately $63,000.Without any additional financing, we will only be able to continue our administrative operations, on a limited basis, for approximately five months from the filing date of this quarterly report on Form 10-Q.Effective November 1, 2011, Scivanta’s officers agreed to waive the annual base salary due to them and Scivanta’s directors agreed to waive the annual retainer and meeting fees due to them until Scivanta is able to raise sufficient capital that would provide Scivanta with the ability to pay cash compensation to its officers and directors.Scivanta has also deferred certain vendor payments until it secures sufficient additional financing.We did not make $200,000 of principal payments due on the February 2007 Debentures and, as a result, these obligations can be placed in default by the holders.Our independent registered public accounting firm included an emphasis of a matter paragraph in its report included in our annual report on Form 10-K for the fiscal year ended October 31, 2013, which expressed substantial doubt about our ability to continue as a going concern.Our financial statements included herein do not include any adjustments related to this uncertainty. 17 We currently do not have any lending relationships with commercial banks and do not anticipate establishing such relationships in the foreseeable future due to our limited operations and assets.We believe that our focus should be on obtaining additional capital through the private placement of our securities.We are pursuing potential equity and/or debt investors and have from time to time engaged placement agents to assist us in this initiative.While we are pursuing the opportunities and actions described above, there can be no assurance that we will be successful in our efforts.If we are unable to secure additional capital, we will explore other strategic alternatives, including, but not limited to, the sale of Scivanta.Any additional equity financing may result in substantial dilution to our stockholders. Item 3.Quantitative and Qualitative Disclosures About Market Risk Scivanta is a smaller reporting company and is therefore not required to provide this information. Item 4.Controls and Procedures As required by Rule 13a-15 under the Exchange Act, as of the end of the period covered by this quarterly report on Form 10-Q, the Company carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of the Company’s management, including the Company’s President and Chief Executive Officer and the Company’s Executive Vice President, Chief Financial Officer and Secretary, who concluded that the Company’s disclosure controls and procedures are effective.There has been no change in the Company’s internal control over financial reporting during the Company’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in the Company’s reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the SEC.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the Company’s reports filed under the Exchange Act is accumulated and communicated to management, including the Company’s Chief Executive Officer and the Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. 18 PART II.OTHER INFORMATION Item 1.Legal Proceedings None. Item 1A.Risk Factors Scivanta is a smaller reporting company and is therefore not required to provide this information. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Other than unregistered sales of equity securities previously reported in the Company’s annual report on Form 10-K for the fiscal year ended October 31, 2013, or current reports on Form 8-K, there were no unregistered sales of equity securities by the Company during the period ended April 30, 2014. Item 3.Defaults Upon Senior Securities Not Applicable. Item 4.Mine Safety Disclosures Not Applicable. Item 5.Other Information None. Item 6.Exhibits See Index of Exhibits Commencing on Page E-1. 19 SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATE: SCIVANTA MEDICAL CORPORATION June 13, 2014 By: /s/David R. LaVance David R. LaVance President and Chief Executive Officer June 13, 2014 By: /s/Thomas S. Gifford Thomas S. Gifford Executive Vice President, Chief Financial Officer and Secretary 20 INDEX OF EXHIBITS Exhibit Number Description of Exhibit Amended and Restated Articles of Incorporation of Scivanta Medical Corporation, (the “Company”), which was filed in the Office of the Secretary of State of the State of Nevada on April 22, 2013 (incorporated by reference to Exhibit 3.1 to the Company’s current report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on April 22, 2013). Amended and Restated Bylaws of the Company (incorporated by reference to Exhibit 3.2 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2006, filed with the SEC on January 29, 2007). Specimen stock certificate representing the Company’s common stock (incorporated by reference to Exhibit 4.1 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2006, filed with the SEC on January 29, 2007). Form of Convertible Debenture, dated as of February 1, 2007, issued to the following persons and in the following amounts:Jesse H. Austin, III ($50,000); Andrew O. Whiteman and Gwen C. Whiteman, JTWROS ($25,000); Jack W. Cumming ($25,000); Scott C. Withrow ($25,000); Terrence McQuade ($25,000); Steven J. Olsen ($25,000); and Marc G. Robinson and Joshua Goldfarb ($25,000) (incorporated by reference to Exhibit 4.8 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2007, filed with the SEC on March 14, 2007). Form of Addendum to Convertible Debenture, dated as of January 31, 2010, issued to the persons set forth in Exhibit 4.2 (incorporated by reference to Exhibit 4.3 to the Company’s annual report on Form 10-K for the fiscal year ended October 31, 2009, filed with the SEC on January 29, 2010). Form of Addendum to Convertible Debenture, dated as of January 31, 2012, issued to certain persons set forth in Exhibit 4.2 (incorporated by reference to Exhibit 4.4 to the Company’s quarterly report on Form 10-Q for the quarter ended January 31, 2012, filed with the SEC on March 16, 2012). 8% Convertible Debenture, dated as of May 20, 2011, in the principal amount of $100,000 issued to Zanett Opportunity Fund, Ltd. (incorporated by reference to Exhibit 4.4 to the Company’s quarterly report on Form 10-Q for the quarter ended April 30, 2011, filed with the SEC on June 14, 2011). 8% Convertible Debenture, dated as of August 15, 2012, in the principal amount of $100,000 issued to Zanett Opportunity Fund, Ltd. (incorporated by reference to Exhibit 4.1 to the Company’s current report on Form 8-K filed with the SEC on August 21, 2012). E-1 Exhibit Number Description of Exhibit Form of 10% Convertible Debenture, dated as of December 12, 2013 or April 1, 2014, issued to the following entities and in the following amounts:RL & KC, LLC ($100,000) dated December 12, 2013, James C. Czirr Trust U/A/D February 20, 2004 ($50,000) dated December 12, 2013 and Chris Hynes dated April 1, 2014 (incorporated by reference to Exhibit 4.1 to the Company’s current reports on Form 8-K filed with the SEC on December 17, 2013 and April 3, 2014). The Company’s 2002 Equity Incentive Plan, adopted and effective January 1, 2002 (incorporated by reference to Exhibit B of the Company’s definitive proxy statement, filed with the SEC on June 10, 2002). Sublease Agreement, dated February 1, 2007, between the Company and Century Capital Associates LLC (incorporated by reference to Exhibit 10.14 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2007, filed with the SEC on March 14, 2007). Amended and Restated Technology License Agreement between the Company and The Research Foundation of State University of New York for and on behalf of University of Buffalo, and Donald D. Hickey, M.D. and Clas E. Lundgren dated February 14, 2011 (incorporated by reference to Exhibit 10.8 to the Company’s annual report on Form 10-K for the fiscal year ended October 31, 2010, filed with the SEC on February 15, 2011). First Addendum to the Amended and Restated Technology License Agreement between the Company and The Research Foundation for State University of New York for and on behalf of University of Buffalo, and Donald D. Hickey, M.D. and Clas E. Lundgren dated March 14, 2013 (incorporated by reference to Exhibit 10.3.1 to the Company’s quarterly report on Form 10-Q for the quarter ended January 31, 2013, filed with the SEC on March 18, 2013). Stock Option Agreement and Notice of Grant, dated February 5, 2007, pursuant to which David R. LaVance was granted a non-qualified stock option to purchase up to 500,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.16 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2007, filed with the SEC on March 14, 2007). Stock Option Agreement and Notice of Grant, dated February 5, 2007, pursuant to which Thomas S. Gifford was granted a non-qualified stock option to purchase up to 500,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.17 to the Company’s quarterly report on Form 10-QSB for the quarter ended January 31, 2007, filed with the SEC on March 14, 2007). Company’s 2007 Equity Incentive Plan, adopted and effective May 31, 2007 (incorporated by reference to Appendix to the Company’s definitive proxy statement, filed with the SEC on April 27, 2007). E-2 Exhibit Number Description of Exhibit Stock Option Agreement and Notice of Grant, dated January 1, 2008, pursuant to which David R. LaVance was granted a non-qualified stock option to purchase up to 100,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.21 to the Company’s current report on Form 8-K filed with the SEC on January 2, 2008). Stock Option Agreement and Notice of Grant, dated January 1, 2008, pursuant to which Thomas S. Gifford was granted a non-qualified stock option to purchase up to 100,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.22 to the Company’s current report on Form 8-K filed with the SEC on January 2, 2008). Executive Employment Agreement, dated as of January 1, 2008, between the Company and David R. LaVance (incorporated by reference to Exhibit 10.26 to the Company’s current report on Form 8-K filed with the SEC on January 2, 2008). Executive Employment Agreement, dated as of January 1, 2008, between the Company and Thomas S. Gifford (incorporated by reference to Exhibit 10.27 to the Company’s current report on Form 8-K filed with the SEC on January 2, 2008). Amendment No. 1 dated as of June 18, 2010 to the Executive Employment Agreement, dated as of January 1, 2008, between the Company and David R. LaVance (incorporated by reference to Exhibit 10.27 to the Company’s quarterly report on Form 10-Q for the quarter ended April 30, 2010, filed with the SEC on June 21, 2010). Amendment No. 1 dated as of June 18, 2010 to the Executive Employment Agreement, dated as of January 1, 2008, between the Company and Thomas S. Gifford (incorporated by reference to Exhibit 10.28 to the Company’s quarterly report on Form 10-Q for the quarter ended April 30, 2010, filed with the SEC on June 21, 2010). Amendment No. 2 dated as of January 3, 2012 to the Executive Employment Agreement, dated as of January 1, 2008, between the Company and David R. LaVance (incorporated by reference to Exhibit 10.23 to the Company’s annual report on Form 10-KSB for the fiscal year ended October 31, 2011, filed with the SEC on January 30, 2012). Amendment No. 2 dated as of January 3, 2012 to the Executive Employment Agreement, dated as of January 1, 2008, between the Company and Thomas S. Gifford (incorporated by reference to Exhibit 10.24 to the Company’s annual report on Form 10-KSB for the fiscal year ended October 31, 2011, filed with the SEC on January 30, 2012). Stock Option Agreement and Notice of Grant, dated January 21, 2009, pursuant to which David R. LaVance was granted a non-qualified stock option to purchase up to 25,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.32 to the Company’s annual report on Form 10-KSB for the fiscal year ended October 31, 2008, filed with the SEC on January 29, 2009). E-3 Exhibit Number Description of Exhibit Stock Option Agreement and Notice of Grant, dated January 21, 2009, pursuant to which Thomas S. Gifford was granted a non-qualified stock option to purchase up to 25,000 shares of common stock of the Company (incorporated by reference to Exhibit 10.33 to the Company’s annual report on Form 10-KSB for the fiscal year ended October 31, 2008, filed with the SEC on January 29, 2009). Section 302 Certification of Chief Executive Officer. Section 302 Certification of Chief Financial Officer. Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350. Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 101* The following materials from the Company’s quarterly report on Form 10-Q for the period ended April 30, 2014, formatted in Extensible Business Reporting Language (XBRL):(i) balance sheets; (ii) statements of operations; (iii) statements of cash flows; and (iv) notes to the financial statements. *Pursuant to Rule 406T of Regulation S-T, the interactive data files included as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. E-4
